Opinion by
Tilson, J.
It was stipulated that certain items consist of “8-bu paper hats” similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith, those imported or withdrawn for consumption prior to Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported or withdrawn for consumption subsequent thereto were held dutiable at 12J4 percent under paragraph 1504 (b) (5) and T. D. 48075, as claimed.